242 S.W.3d 444 (2007)
Shannon GREGORY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67016.
Missouri Court of Appeals, Western District.
November 6, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Andrew A. Schroeder, Esq., Canton, MO, for Appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Shannon Gregory appeals from the denial of his Rule 29.15 motion, following an *445 evidentiary hearing. Gregory contends the motion court erred in denying post-conviction relief because the evidence was sufficient to prove that: (1) his appellate counsel was ineffective in failing to assert on direct appeal that the State had improperly presented inconsistent theories of guilt; and (2) his trial counsel was ineffective in failing to inform him that he could request an instruction on the lesser-included offense of involuntary manslaughter.
Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).